DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 4-6, recited "polishing a portion ... to protect a portion... preset thickness" it is unclear as to which "portion" (line 5) applicant is referring to, and whether it is the same as the previously mentioned "portion" on line 4. 				Also Claim 1; line 7-9, recited “polished in the polishing, from an etchant by surrounding both the portion that is to form the protrusion and the drive circuit board”, however it is unclear which portion is polished in the polishing step, the protrusion portion or drive circuit portion. 									Claim 1; line 10-11, recited “excluding a portion on which the sealing member is provided”, it is unclear as to which "excluding a portion" applicant is referring to, and 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by KIM, US 2015/0301390.
Regarding claim 13, KIM discloses; a curved display panel (Fig. 8, 9, 10 and 12) manufactured by the method of manufacturing the curved display panel according to claim 1. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” - MPEP 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over KIM, US 2015/0301390, and further in view of Kim, US 2012/0320509.
Regarding claims 1-2, KIM discloses in claim 1; a method of manufacturing a curved display panel to enable manufacture of the curved display panel by reducing a thickness of a previously manufactured flat display panel, the method comprising: 		a portion of the flat display panel (Fig. 1; 100) that is to form a protrusion (Fig. 7; protrusion on both side of substrate 110 and 120), which protrudes in order to protect (¶ 0103; large thickness portion protect circuit pattern) a portion, to which a drive circuit board (Fig. 7; 151) is attached, so as to have a preset thickness (Fig. 7; thickness t1); 		installing a sealing member (Fig. 6; 170), which protects (¶ 0092; acid resistive) the flat display panel, from an etchant by surrounding (Fig. 6 and ¶ 0089; 170 surrounding both the protrusions and circuit 150) both the portion that is to form the protrusion and the drive circuit board; and 							etching (Fig. 7 and ¶ 0100-0102; etching operation) an entirety of both surfaces of the flat display panel using the etchant, excluding a portion on which the sealing member (Fig. 6; 170) is provided, so that the flat display panel, having the sealing member installed in the installing, has a thickness smaller (Fig. 7; thickness t1 is smaller than thickness t2 of the protrusion) than a thickness of the protrusion. 			Regarding claim 2 discloses; removing a film (¶ 0073; polarizing film is removed) attached to the flat display panel.										KIM’390 substantially discloses the method steps of for manufacturing a curved display with protrusion on both side to protect the circuit pattern but silent about the method step of mechanical polishing instead of etching in claim 1 and the polishing in 
Regarding claim 3, KIM discloses; the film is a protective film for protecting the flat display panel, or a polarizer film (¶ 0073; polarizing film is removed).
Regarding claim 7, KIM discloses; in the installing, the sealing member is installed so as to cover the portion that is to form the protrusion on one surface of the flat display panel and the portion that is to form the protrusion on a remaining surface of the flat display panel and pass over the drive circuit board (Fig. 6 and ¶ 0089; 170 surrounding both the protrusions and circuit 150).
Regarding claim 8, KIM discloses; in the installing, the sealing member is formed to have an envelope shape having an open lower end and is installed to cover and accommodate the drive circuit board therein so as to cover the portion that is to form the protrusion (Fig. 6 and ¶ 0089-0092; 170 surrounding both the protrusions and circuit 150).
Regarding claim 9, KIM discloses; in the installing, the sealing member is an acid-resistant adhesive tape (Fig. 6 and ¶ 0089-0093; 170 surrounding both the 
Regarding claim 10, KIM discloses; the installing comprises masking the portion that is to form the protrusion using a masking tape (Fig. 6 and ¶ 0098; 174), before the sealing member is installed.
Regarding claim 11, KIM discloses; the sealing member comprises an acid-resistant adhesive tape (Fig. 6 and ¶ 0089-0093; 170 surrounding both the protrusions and circuit 150 with acid resistive tape) provided on an end thereof to attach the sealing member to the portion that is to form the protrusion.

Allowable Subject Matter
Claims 4-6 and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391.  The examiner can normally be reached on M-F 9-6 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729